Citation Nr: 0941041	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-38 372	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office Pension Center (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of VA death pension 
benefits in the amount of $44,368.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.  He died in September 1995.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Committee on 
Waivers and Compromises (Committee) that denied the 
appellant's request for a waiver of overpayment in the total 
amount of $44,368.

The overpayment at issue was created when the appellant 
remarried, but did not inform the VA of her remarriage, 
continuing to receive VA death pension benefits, which were 
predicated, in part, upon her status as the unremarried widow 
of the Veteran.  

We note that the RO has not addressed the question of whether 
the overpayment of VA death pension benefits was properly 
created.  The question of whether an overpayment of VA 
benefits is properly created is inherent in waiver of 
overpayment claims and normally should be addressed prior to 
the Committee's consideration of whether waiver of recovery 
of the overpayment is warranted.  See Shaper v. Derwinski, 1 
Vet. App. 430 (1991).  Nevertheless, given the favorable 
action discussed below, there is no prejudice to the 
appellant by this omission.  Thus, the Board will proceed 
with appellate review. 


FINDINGS OF FACT

1.  The appellant accepted VA death pension benefits to which 
she knew, or should have known, she was not entitled for 
approximately six years after her remarriage.  

2.  The appellant is at fault in the creation of this debt.

3.  The appellant has no visible means of support, and does 
not appear to be able to provide herself with the basic 
necessities of life.

4.  Repayment of her debt to the VA would cause undue 
hardship to the appellant.


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in 
the amount of $44,368 would be against the principles of 
equity and good conscience.  Therefore, the debt is waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran was awarded VA pension benefits effective in May 
1986.  He received these benefits until his death in 
September 1995.  At that point, his widow, the appellant, 
applied for and was granted VA death pension benefits based 
upon her husband's status, in conjunction with her own poor 
health which renders her unable to work.  The letter which 
explained the grant of death pension benefits included the 
explanation that her rate of VA pension depends on total 
family income.  She was also provided with a copy of VA Form 
21-8767, which explained that her VA death pension benefits 
were predicated, in part, upon her remaining unremarried.  
The form further instructed that she was responsible for 
notifying the VA upon any change in her marital status.

According to information currently contained in the claims 
file, the appellant remarried in February 2000.  She 
currently contends that she notified the VA of her marriage 
at that time; however, there is no contemporaneous record of 
such notification contained in the claims file.  She 
continued to receive VA death pension benefits until November 
2006.  In September 2006, during a routine cross-check with 
Social Security Administration records, the VA discovered 
that the appellant had remarried in 2000.  After two months 
to allow for due process, the appellant's death pension 
payments were stopped.  An overpayment, reflecting the monies 
she received from February 2000 to November 2006 was 
declared.  The appellant has requested a waiver of the 
overpayment, asserting that she has no income other than food 
stamps, and that her husband, who is nearly twenty years 
younger than she is, left her after approximately one month 
of marriage to return to his native country of Mexico. 

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the appellant with respect to the 
creation of the overpayment at issue.  The Board, after an 
independent review of the record, concurs with this 
determination.  Therefore, waiver is not precluded under the 
provisions set forth in 38 U.S.C.A. § 5302(a).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).  

The regulation provides that the standard of 'equity and good 
conscience' will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  In such a determination consideration 
will be given to elements which include the degree of fault 
of the debtor; a balancing of fault between the debtor and 
VA; whether recovery of the overpayment would result in 
unjust enrichment, or cause undue financial hardship to the 
debtor; and whether repayment of the debt would defeat the 
purpose for which it was intended.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965. 

With regard to 'fault,' it was clear from the initial January 
1996 award letter that the appellant was informed that her VA 
death pension benefit was predicated upon her status as the 
unremarried widow of the Veteran.  She was also told to 
inform the RO immediately if there was any change in her 
marital status.  She was additionally reminded of these rules 
in letters, accompanied by the same VA information form, in 
October 1998, August 2003, and April 2005.  These facts lead 
the Board to conclude that the appellant knew or at least 
should have known, that she was to report changes in her 
marital status to VA.  This conclusion as to the appellant's 
knowledge of the conditions of the death pension benefit, is 
only buttressed by her current assertion that she did 
actually report her marriage to VA at the time, although no 
contemporaneous record of such report is available for 
review.  

As to the VA's fault, since the burden was solely on the 
appellant to notify VA of her remarriage, the VA does not 
share in the fault.  That said, in an ideal world the VA 
would have performed the cross-check with the Social Security 
Administration records sooner, thus limiting the amount of 
the debt, which accrued for a period of six years.

The Board thus finds that the appellant, and not VA, was at 
fault for the debt created in this case.  The appellant 
continued to accept VA death pension benefits for six years 
knowing that she was not entitled to this benefit after her 
remarriage.  Whether or not her alleged notice was lost by VA 
does not excuse the fact that she knowingly continued to 
receive benefits to which she was not entitled for many 
years.

As the fact pattern shows that the appellant received 
benefits to which she was not entitled for a period of six 
years, it can reasonably be said that she was unjustly 
enriched on account of her failure to either notify the VA of 
her remarriage, or if her statement that she did notify the 
VA is given credibility, on account of her failure to follow 
up when no concomitant action was taken by the RO to adjust 
her benefits or to respond to her notification.  

As to the element of 'undue financial hardship,' the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to Financial Status Reports received 
in December 2006 and June 2007, she reported having no income 
other than food stamps.  Her expenses are not enumerated, 
other than that she has incurred hospital bills which she is 
unable to pay.  Although she does not identify any rent 
payments, she lists a monthly electricity bill.  In another 
written statement, she asserted she was homeless and living 
in a cardboard box.  We observe that her mailing address, 
which appears to represent a residence, has remained the same 
since prior to her husband's death and throughout the time 
period at issue, however.  Information from the Social 
Security Administration shows that her income stream from 
that agency ceased upon her remarriage in 2000, as well.  She 
identifies herself as disabled and unable to work.  A 1997 
statement from her doctor confirms that she suffers from 
permanent and severe medical problems.  It does not appear 
that she has any other prospects for self-support, and is 
dependent upon others for subsistence.

While the appellant's thoroughness and possibly her integrity 
in completing the Financial Status Reports are hardly 
unassailable, it is clear that she is a mendicant, with 
little to no income.  It is unclear how she is providing 
herself with the basic necessities of life at this point, and 
painfully obvious that she is unable to repay the death 
pension benefits which she improperly collected for the past 
six years.  The standard for whether requiring repayment of a 
debt would cause undue financial hardship is whether 
collection would deprive the appellant of the basic 
necessities-in this case, there is no doubt that collecting 
even a small portion of the appellant's $44,368 debt to the 
VA would deprive her of basic necessities and would indeed 
cause financial hardship.  Thus, application of this single 
element of the standard of equity and good conscience, alone, 
persuades the Board that the Government should waive its 
right to the repayment of the assessed indebtedness.  

There is no evidence that the appellant relinquished a 
valuable right or incurred any legal obligations resulting 
from reliance on VA benefits.  

The purpose of the VA death pension program is to provide a 
subsistence living for widows (and widowers) of veterans of a 
period of war, such as the appellant, while they remain 
unmarried and have no alternative means of support.  In this 
particular case, it appears that the appellant has not in 
fact received substantial support from her current husband, 
and thus did continue to subsist upon the VA benefits she 
improperly received.  Thus, waiving the indebtedness 
resulting from the overpayment of VA pension benefits in this 
case is not inconsistent with the purpose of the VA death 
pension benefit.   

In conclusion, the Board holds that the evidence supports a 
waiver of the appellant's $44,368 debt to the VA, to avoid 
the financial hardship which would accrue to the appellant 
through the VA's collection of this debt.







	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of the appellant's $44,368 debt to the VA is granted, 
subject to the laws and regulations governing the 
administration of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


